                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

MICHAEL E. LONG, JR.                                                       PLAINTIFF

V.                         CASE NO. 4:18-cv-00177 SWW-BD

LINDSAY PAXTON                                                           DEFENDANT

                                      JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE. It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal taken from the order and judgment dismissing this action would be

considered frivolous and not in good faith.

      IT IS SO ORDERED, this 30th day of January, 2019.




                                         /s/Susan Webber Wright
                                         UNITED STATES DISTRICT JUDGE




 
